Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of February 26, 2019 by and among MeiraGTx Holdings plc, a Cayman Islands
exempted company (the “Company”), and the “Investors” named in that certain
Securities Purchase Agreement by and among the Company and the Investors (the
“Purchase Agreement”). Capitalized terms used herein have the respective
meanings ascribed thereto in the Purchase Agreement unless otherwise defined
herein.

The parties hereby agree as follows:

1.    Certain Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Investors” means the Investors identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Investor who is a subsequent holder of
Registrable Securities.

“Confidential Treatment Request” means any confidential treatment request
submitted to the Securities and Exchange Commission (the “SEC”) pursuant to Rule
406 of the Securities Act of 1933, as amended (the “1933 Act”) relating to
certain exhibits to be filed with the Registration Statement.

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement or document.

“Registrable Securities” means (i) the Shares and (ii) any other securities
issued or issuable as a dividend or other distribution with respect to, in
exchange for or in replacement of the Shares, whether by merger, charter
amendment or otherwise; provided, that, a security shall cease to be a
Registrable Security upon (A) sale pursuant to a Registration Statement or
Rule 144 under the 1933 Act, or (B) such security becoming eligible for sale
without restriction (other than volume limitations) by the Investors pursuant to
Rule 144 and without the requirement to be in compliance with Rule 144(c)(1) (or
any successor thereto) promulgated under the 1933 Act.

“Registration Statement” means any registration statement of the Company under
the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.



--------------------------------------------------------------------------------

“Required Investors” means the Investors holding 55% of the Registrable
Securities outstanding from time to time.

2.    Registration.

(a)    Registration Statements. Promptly following the date on which the Company
becomes eligible to use a registration statement on Form S-3 to register the
Registrable Securities for resale, but in no event later than July 31, 2019 (the
“Filing Deadline”), the Company shall prepare and file with the SEC one
Registration Statement covering the resale of all of the Registrable Securities.
Subject to any SEC comments, such Registration Statement shall include the plan
of distribution attached hereto as Exhibit A. Such Registration Statement also
shall cover, to the extent allowable under the 1933 Act and the rules
promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Ordinary Shares resulting from share splits, share
dividends or similar transactions with respect to the Registrable Securities.
Such Registration Statement shall not include any Ordinary Shares or other
securities for the account of any other holder without the prior written consent
of the Required Investors. Such Registration Statement (and each amendment or
supplement thereto, and each request for acceleration of effectiveness thereof)
shall be provided in accordance with Section 3(c) to the Investors prior to its
filing or other submission. If a Registration Statement covering the Registrable
Securities is not filed with the SEC on or prior to the Filing Deadline, the
Company will make pro rata payments to each Investor, as liquidated damages and
not as a penalty, in an amount equal to 1% of the aggregate amount invested by
such Investor for each 30-day period or pro rata for any portion thereof
following the Filing Deadline for which no Registration Statement is filed with
respect to the Registrable Securities. Such payments shall constitute the
Investors’ exclusive monetary remedy for such events, but shall not affect the
right of the Investors to seek injunctive relief. Such payments shall be made to
each Investor in cash no later than three (3) Business Days after the end of
each 30-day period (the “Payment Date”). Interest shall accrue at the rate of 1%
per month on any such liquidated damages payments that shall not be paid by the
Payment Date until such amount is paid in full. The Company shall take
reasonable best efforts to register the Registrable Securities on Form S-3
following the date such form is available for use by the Company, provided that
if at such time the Registration Statement is on Form S-1, the Company shall
maintain the effectiveness of the Registration Statement then in effect until
such time as a Registration Statement on Form S-3 covering the Registrable
Securities has been declared effective by the SEC.

(b)    Expenses. The Company will pay all reasonable expenses associated with
each Registration Statement, including filing and printing fees, the Company’s
counsel and accounting fees and expenses, costs associated with clearing the
Registrable Securities for sale under applicable state securities laws, listing
fees, fees and expenses of one counsel to the Investors and the Investors’
reasonable expenses in connection with the registration, but excluding
discounts, commissions and fees of underwriters, selling brokers, dealer
managers or similar securities industry professionals with respect to the
Registrable Securities being sold.

 

2



--------------------------------------------------------------------------------

(c)    Effectiveness.

(i)    The Company shall use reasonable best efforts to have the Registration
Statements declared effective as soon as practicable. The Company shall notify
the Investors by e-mail as promptly as practicable, and in any event, within
forty-eight (48) hours, after any Registration Statement is declared effective
and shall simultaneously provide the Investors with copies of any related
Prospectus to be used in connection with the sale or other disposition of the
securities covered thereby. If (A) a Registration Statement is not declared
effective by the SEC prior to the earlier of (i) five (5) Business Days after
the SEC informs the Company that no review of such Registration Statement will
be made or that the SEC has no further comments on such Registration Statement
and the SEC informs the Company that no review of any pending Confidential
Treatment Requests will be made or that the SEC has granted any pending
Confidential Treatment Requests or (ii) the 30th day after the Filing Deadline
(or the 90th day if the SEC reviews such Registration Statement) (the
“Effectiveness Deadline”) or (B) after a Registration Statement has been
declared effective by the SEC, sales cannot be made pursuant to such
Registration Statement for any reason (including without limitation by reason of
a stop order, or the Company’s failure to update such Registration Statement),
but excluding any Allowed Delay (as defined below), then the Company will make
pro rata payments to each Investor then holding Registrable Securities, as
liquidated damages and not as a penalty, in an amount equal to 1% of the
aggregate amount invested by such Investor for each thirty (30)-day period or
pro rata for any portion thereof following the date by which such Registration
Statement should have been effective (the “Blackout Period”). Such payments
shall constitute the Investors’ exclusive monetary remedy for such events, but
shall not affect the right of the Investors to seek injunctive relief. The
amounts payable as liquidated damages pursuant to this paragraph shall be paid
monthly within three (3) Business Days of the last day of each month following
the commencement of the Blackout Period until the termination of the Blackout
Period (the “Blackout Period Payment Date”). Such payments shall be made to each
Investor in cash. Interest shall accrue at the rate of 1% per month on any such
liquidated damages payments that shall not be paid by the Blackout Payment Date
until such amount is paid in full.

(ii)    For not more than thirty (30) consecutive days or for a total of not
more than sixty (60) days in any twelve (12) month period, the Company may
suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section in the event that the Company determines in good
faith that such suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company or (B) amend or supplement the affected Registration Statement or
the related Prospectus so that such Registration Statement or Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in light of the circumstances under which they
were made, not misleading (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify each Investor in writing of the commencement of an Allowed
Delay, but shall not (without the prior written consent of an Investor) disclose
to such Investor any material non-public information giving rise to an Allowed
Delay, (b) advise the Investors in writing to cease all sales under such
Registration Statement until the end of the Allowed Delay and (c) use reasonable
best efforts to terminate an Allowed Delay as promptly as practicable.

 

3



--------------------------------------------------------------------------------

(d)    Rule 415; Cutback. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Investor to be named
as an “underwriter,” the Company shall use reasonable best efforts to persuade
the SEC that the offering contemplated by such Registration Statement is a valid
secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that none of the Investors is an “underwriter.” The
Investors shall have the right to select one legal counsel designated by the
holders of a majority of the Registrable Securities to review and oversee any
registration or matters pursuant to this Section 2(d), including participation
in any meetings or discussions with the SEC regarding the SEC’s position and to
comment on any written submission made to the SEC with respect thereto. No such
written submission with respect to this matter shall be made to the SEC to which
the Investors’ counsel reasonably objects. In the event that, despite the
Company’s reasonable best efforts and compliance with the terms of this
Section 2(d), the SEC refuses to alter its position, the Company shall
(i) remove from such Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure the Company’s compliance with the requirements of
Rule 415 (collectively, the “SEC Restrictions”); provided, however, that the
Company shall not agree to name any Investor as an “underwriter” in such
Registration Statement without the prior written consent of such Investor. Any
cut-back imposed on the Investors pursuant to this Section 2(d) shall be
allocated among the Investors on a pro rata basis and shall be applied first to
any of the Registrable Securities of such Investor as such Investor shall
designate, unless the SEC Restrictions otherwise require or provide or the
Investors otherwise agree. No liquidated damages shall accrue as to any Cut Back
Shares until such date as the Company is able to effect the registration of such
Cut Back Shares in accordance with any SEC Restrictions applicable to such Cut
Back Shares (such date, the “Restriction Termination Date”). In furtherance of
the foregoing, each Investor shall provide the Company with prompt written
notice of its sale of substantially all of the Registrable Securities under such
Registration Statement such that the Company will be able to file one or more
additional Registration Statements covering the Cut Back Shares. From and after
the Restriction Termination Date applicable to any Cut Back Shares, all of the
provisions of this Section 2 (including the Company’s obligations with respect
to the filing of a Registration Statement and its obligations to use reasonable
best efforts to have such Registration Statement declared effective within the
time periods set forth herein and the liquidated damages provisions relating
thereto) shall again be applicable to such Cut Back Shares; provided, however,
that (i) the Filing Deadline and/or the Qualification Deadline, as applicable,
for such Registration Statement including such Cut Back Shares shall be ten
(10) Business Days after such Restriction Termination Date, and (ii) the date by
which the Company is required to obtain effectiveness with respect to such Cut
Back Shares shall be the 60th day immediately after the Restriction Termination
Date (or the 90th day if the SEC reviews such Registration Statement).

3.    Company Obligations. The Company will use reasonable best efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

(a)    use reasonable best efforts to cause such Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the earlier of

 

4



--------------------------------------------------------------------------------

(i) the date on which all Registrable Securities covered by such Registration
Statement as amended from time to time, have been sold, and (ii) the date on
which all Registrable Securities covered by such Registration Statement may be
sold without restriction (other than volume limitations) pursuant to Rule 144
and without the requirement to be in compliance with Rule 144(c)(1) (or any
successor thereto) promulgated under the 1933 Act (the “Effectiveness Period”)
and advise the Investors promptly in writing when the Effectiveness Period has
expired;

(b)    prepare and file with the SEC such amendments and post-effective
amendments to such Registration Statement and the related Prospectus as may be
necessary to keep such Registration Statement effective for the Effectiveness
Period and to comply with the provisions of the 1933 Act and the 1934 Act with
respect to the distribution of all of the Registrable Securities covered
thereby;

(c)    provide copies to and permit any counsel designated by the Investors to
review each Registration Statement and all amendments and supplements thereto no
fewer than three (3) days prior to their filing with the SEC and not file any
document to which such counsel reasonably objects;

(d)    furnish to each Investor whose Registrable Securities are included in any
Registration Statement (i) promptly after the same is prepared and filed with
the SEC, if requested by the Investor, one (1) copy of any Registration
Statement and any amendment thereto, each preliminary prospectus and Prospectus
and each amendment or supplement thereto, and each letter written by or on
behalf of the Company to the SEC or the staff of the SEC, and each item of
correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment),
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as each Investor may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Investor;

(e)    use reasonable best efforts to (i) prevent the issuance of any stop order
or other suspension of effectiveness and, (ii) if such order is issued, obtain
the withdrawal of any such order at the earliest possible moment;

(f)    prior to any public offering of Registrable Securities, use reasonable
best efforts to register or qualify or cooperate with the Investors and their
counsel in connection with the registration or qualification of such Registrable
Securities for the offer and sale under the securities or blue sky laws of such
jurisdictions requested by the Investors and do any and all other commercially
reasonable acts or things necessary or advisable to enable the distribution in
such jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(f), (ii) subject itself to general taxation in any jurisdiction
where it would not otherwise be so subject but for this Section 3(f), or
(iii) file a general consent to service of process in any such jurisdiction;

 

5



--------------------------------------------------------------------------------

(g)    use reasonable best efforts to cause all Registrable Securities covered
by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

(h)    promptly notify the Investors, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

(i)    otherwise use reasonable best efforts to comply with all applicable rules
and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act, promptly inform the Investors in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Investors are required to
deliver a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder, and make
available to its security holders, as soon as reasonably practicable, but not
later than the Availability Date (as defined below), an earnings statement
covering a period of at least twelve (12) months, beginning after the effective
date of each Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the 1933 Act, including Rule 158 promulgated
thereunder (for the purpose of this subsection 3(i), “Availability Date” means
the 45th day following the end of the fourth fiscal quarter that includes the
effective date of such Registration Statement, except that, if such fourth
fiscal quarter is the last quarter of the Company’s fiscal year, “Availability
Date” means the 90th day after the end of such fourth fiscal quarter);

(j)    with a view to making available to the Investors the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Investors to sell Ordinary Shares to the public without
registration, the Company covenants and agrees to: (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
until the earlier of (A) six months after such date as all of the Registrable
Securities may be sold without restriction by the holders thereof pursuant to
Rule 144 or any other rule of similar effect or (B) such date as there are no
longer Registrable Securities; (ii) file with the SEC in a timely manner all
reports and other documents required of the Company under the 1934 Act; and
(iii) furnish electronically to each Investor upon request, as long as such
Investor owns any Registrable Securities, (A) a written statement by the Company
that it has complied with the reporting requirements of the 1934 Act, (B) a copy
of or electronic access to the Company’s most recent Annual Report on Form 10-K
or Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail such Investor of any rule or regulation
of the SEC that permits the selling of any such Registrable Securities without
registration; and

 

6



--------------------------------------------------------------------------------

(k)    if requested by an Investor, cooperate with such Investor to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to an effective Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreements and applicable law, of all restrictive legends, and to
enable such certificates to be in such denominations and registered in such
names as any such Investor may request.

4.    Due Diligence Review; Information. If any Investor is required under
applicable securities laws to be described in a Registration Statement as an
“underwriter,” the Company shall, upon reasonable prior notice, make available,
during normal business hours, for inspection and review by the Investors,
advisors to and representatives of the Investors (who may or may not be
affiliated with the Investors and who are reasonably acceptable to the Company)
(collectively, the “Inspectors”), all pertinent financial and other records, and
all other corporate documents and properties of the Company (collectively, the
“Records”) as may be reasonably necessary for the purpose of such review, and
cause the Company’s officers, directors and employees, within a reasonable time
period, to supply all such information reasonably requested by the Inspectors
(including, without limitation, in response to all questions and other inquiries
reasonably made or submitted by any of them), prior to and from time to time
after the filing and effectiveness of such Registration Statement for the sole
purpose of enabling such Investor and its accountants and attorneys to conduct
such due diligence solely for the purpose of establishing a due diligence
defense to underwriter liability under the 1933 Act; provided, however, that
each Inspector shall agree to hold in strict confidence and shall not make any
disclosure (except to such Investor) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the 1933 Act, (b) the
release of such Records is ordered pursuant to a final, non-appealable subpoena
or order from a court or government body of competent jurisdiction, or (c) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this or any other Transaction Document.

Notwithstanding the foregoing, the Company shall not disclose material nonpublic
information to the Investors, or to advisors to or representatives of the
Investors, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides the
Investors, such advisors and representatives with the opportunity to accept or
refuse to accept such material nonpublic information for review and any Investor
wishing to obtain such information enters into an appropriate confidentiality
agreement with the Company with respect thereto.

5.    Obligations of the Investors.

(a)    Each Investor shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Investor

 

7



--------------------------------------------------------------------------------

of the information the Company requires from such Investor if such Investor
elects to have any of the Registrable Securities included in such Registration
Statement. An Investor shall provide such information to the Company at least
two (2) Business Days prior to the first anticipated filing date of such
Registration Statement if such Investor elects to have any of the Registrable
Securities included in such Registration Statement.

(b)    Each Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

(c)    Each Investor agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or
(ii) the happening of an event pursuant to Section 3(h) hereof, such Investor
will immediately discontinue disposition of Registrable Securities pursuant to
any Registration Statement covering such Registrable Securities, until the
Investor is advised by the Company that such dispositions may again be made.

(d)    Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to any Registration Statement.

6.    Indemnification.

(a)    Indemnification by the Company. The Company will indemnify and hold
harmless each Investor and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls such
Investor within the meaning of the 1933 Act, against any losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement or omission or alleged omission of any
material fact contained in any Registration Statement, any preliminary
Prospectus or final Prospectus, or any amendment or supplement thereof, and will
reimburse such Investor, and each such officer, director or member and each such
controlling person for any legal or other documented, out-of-pocket expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon (i) an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Investor or any such controlling
person in writing specifically for use in such Registration Statement or
Prospectus, (ii) the use by an Investor of an outdated or defective Prospectus
after the Company has notified such Investor in writing that such Prospectus is
outdated or defective or (iii) an Investor’s failure to send or give a copy of
the Prospectus or supplement (as then amended or supplemented), if required (and
not exempted) to the Persons asserting an untrue statement or omission or
alleged untrue statement or omission at or prior to the written confirmation of
the sale of Registrable Securities.

 

8



--------------------------------------------------------------------------------

(b)    Indemnification by the Investors. Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, shareholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in any Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Investor to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto. In no event shall the liability of an Investor be greater in
amount than the dollar amount of the proceeds (net of all expense paid by such
Investor in connection with any claim relating to this Section 6 and the amount
of any damages such Investor has otherwise been required to pay by reason of
such untrue statement or omission) received by such Investor upon the sale of
the Registrable Securities included in such Registration Statement giving rise
to such indemnification obligation.

(c)    Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, (b) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, which shall not be
unreasonably withheld or conditioned, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation.

(d)    Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party

 

9



--------------------------------------------------------------------------------

and the indemnifying party, as well as any other relevant equitable
considerations. No person guilty of fraudulent misrepresentation within the
meaning of Section 11(f) of the 1933 Act shall be entitled to contribution from
any person not guilty of such fraudulent misrepresentation. In no event shall
the contribution obligation of a holder of Registrable Securities be greater in
amount than the dollar amount of the proceeds (net of all expenses paid by such
holder in connection with any claim relating to this Section 6 and the amount of
any damages such holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission) received by
it upon the sale of the Registrable Securities giving rise to such contribution
obligation.

7.    Miscellaneous.

(a)    Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Required Investors. The Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Investors.
Notwithstanding the foregoing, this Agreement may not be amended and the
observance of any term hereof may not be waived with respect to any Investor
without the written consent of such Investor, unless such amendment or waiver
applies to all Investors in the same fashion.

(b)    Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreement.

(c)    Assignments and Transfers by Investors. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
respective successors and assigns. An Investor may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Investor to such
person, provided that (i) the Investor agrees in writing with the transferee or
assignee to assign such rights and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is
within a reasonable time after such transfer or assignment, furnished with
written notice of (A) the name and address of such transferee or assignee and
(B) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Purchase Agreement.

(d)    Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Required Investors, provided, however, that in the
event that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which Ordinary Shares are converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed

 

10



--------------------------------------------------------------------------------

to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Registrable Securities”
shall be deemed to include the securities received by the Investors in
connection with such transaction unless such securities are otherwise freely
tradable by the Investors after giving effect to such transaction.

(e)    Benefits of the Agreement. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(f)    Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

(g)    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(h)    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

(i)    Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

(j)    Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(k)    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this

 

11



--------------------------------------------------------------------------------

Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

[remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY:     MEIRAGTX HOLDINGS PLC     By:   /s/ Richard Giroux       Name:
Richard Giroux       Title: Chief Operating Officer

 

13



--------------------------------------------------------------------------------

INVESTOR:     JOHNSON & JOHNSON INNOVATION-JJDC, INC.     By:   /s/ Asish K.
Xavier       Name: Asish K. Xavier       Title: Vice President, Venture
Investments



--------------------------------------------------------------------------------

INVESTOR:     OrbiMed Partners Master Fund Limited       By: OrbiMed Capital
LLC, solely in its capacity as Investment Advisor     By:   /s/ Sven H. Borho  
    Name: Sven H. Borho       Title: Managing Member



--------------------------------------------------------------------------------

INVESTOR:     The Biotech Growth Trust PLC       By: OrbiMed Capital LLC, solely
in its Capacity as Investment Manager     By:   /s/ Sven H. Borho       Name:
Sven H. Borho       Title: Managing Member



--------------------------------------------------------------------------------

INVESTOR: 683 Capital Partners, LP         By:   /s/ Ari Zweiman       Name: Ari
Zweiman       Title: Managing Member



--------------------------------------------------------------------------------

INVESTOR: Perceptive Life Sciences Master Fund LTD         By:   /s/ James H.
Mannix       Name: James H. Mannix       Title: Chief Operating Officer



--------------------------------------------------------------------------------

Exhibit A

Plan of Distribution

We are registering ordinary shares previously issued to permit the resale of
these ordinary shares by the holders of the ordinary shares from time to time
after the date of this prospectus. We will not receive any of the proceeds from
the sale by the selling shareholders. We will bear all fees and expenses
incident to our obligation to register the ordinary shares, except that, if the
ordinary shares are sold through underwriters or broker-dealers, the selling
shareholders will be responsible for underwriting discounts or commissions or
agent’s commissions.

The selling shareholders may sell all or a portion of the ordinary shares
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. The ordinary shares
may be sold in one or more transactions at fixed prices, at prevailing market
prices at the time of the sale, at varying prices determined at the time of
sale, or at negotiated prices. These sales may be effected in transactions,
which may involve crosses or block transactions,

 

  •  

on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 

  •  

in the over-the-counter market;

 

  •  

in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

  •  

through the writing of options, whether such options are listed on an options
exchange or otherwise;

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

short sales;

 

  •  

sales pursuant to Rule 144 of the Securities Act;

 

  •  

broker-dealers may agree with the selling shareholders to sell a specified
number of such shares at a stipulated price per share;



--------------------------------------------------------------------------------

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted pursuant to applicable law.

If the selling shareholders effect such transactions by selling ordinary shares
to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling shareholders or commissions from
purchasers of the ordinary shares for whom they may act as agent or to whom they
may sell as principal (which discounts, concessions or commissions as to
particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the ordinary shares or otherwise, the selling shareholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of our ordinary shares in the course of hedging in positions they assume.
The selling shareholders may also sell ordinary shares short and deliver
ordinary shares covered by this prospectus to close out short positions and to
return borrowed shares in connection with such short sales. The selling
shareholders may also loan or pledge ordinary shares to broker-dealers that in
turn may sell such shares.

The selling shareholders may pledge or grant a security interest in some or all
of the shares of our ordinary shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the ordinary shares from time to time pursuant to this prospectus
or other applicable provisions of the Securities Act, amending, if necessary,
the list of selling shareholders to include the pledgee, transferee or other
successors in interest as selling shareholders under this prospectus. The
selling shareholders also may transfer and donate the shares of our ordinary
shares in other circumstances in which case the transferees, donees, pledgees or
other successors in interest will be the selling beneficial owners for purposes
of this prospectus.

The selling shareholders and any broker-dealer participating in the distribution
of the ordinary shares may be deemed to be “underwriters” within the meaning of
the Securities Act, and any commission paid, or any discounts or concessions
allowed to, any such broker-dealer may be deemed to be underwriting commissions
or discounts under the Securities Act. At the time a particular offering of the
ordinary shares is made, a prospectus supplement, if required, will be
distributed which will set forth the aggregate amount of shares of our ordinary
shares being offered and the terms of the offering, including the name or names
of any broker-dealers or agents, any discounts, commissions and other terms
constituting compensation from the selling shareholders and any discounts,
commissions or concessions allowed or reallowed or paid to broker-dealers.

Under the securities laws of some states, the ordinary shares may be sold in
such states only through registered or licensed brokers or dealers. In addition,
in some states the ordinary shares may not be sold unless such shares have been
registered or qualified for sale in such state or an exemption from registration
or qualification is available and is complied with.

There can be no assurance that any selling shareholder will sell any or all of
the ordinary shares registered pursuant to the registration statement, of which
this prospectus forms a part.



--------------------------------------------------------------------------------

The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act, and the rules and
regulations thereunder, including, without limitation, Regulation M of the
Exchange Act, which may limit the timing of purchases and sales of any of the
ordinary shares by the selling shareholders and any other participating person.
Regulation M may also restrict the ability of any person engaged in the
distribution of the ordinary shares to engage in market-making activities with
respect to the ordinary shares. All of the foregoing may affect the
marketability of the ordinary shares and the ability of any person or entity to
engage in market-making activities with respect to the ordinary shares.

We will pay all expenses of the registration of the ordinary shares pursuant to
the registration statement of which this prospectus forms a part, including,
without limitation, SEC filing fees and expenses of compliance with state
securities or “blue sky” laws; provided, however, that the selling shareholders
will pay all underwriting discounts and selling commissions, if any. We will
indemnify the selling shareholders against liabilities, including some
liabilities under the Securities Act, or the selling shareholders will be
entitled to contribution. We may be indemnified by the selling shareholders
against civil liabilities, including liabilities under the Securities Act, that
may arise from any written information furnished to us by the selling
shareholders specifically for use in this prospectus or we may be entitled to
contribution.

Once sold under the registration statement of which this prospectus forms a
part, the ordinary shares will be freely tradable in the hands of persons other
than our affiliates.